DETAILED ACTION
Status of the Claims
Applicants' arguments an addition of new claims 17-18 filed 12/17/2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Claims 1-9, 12-15, and 17-18 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-15 and new claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Furaih (United States patent Publication 2017/0216374) in view of Brahms et al. (United States Patent Publication 2018/0064615) and Konate et al. WO2016/162326-Eng. document attached). 
Claim 1 recites a 2-compartment system consisting of: - a first compartment comprising microcapsules comprising a water-insoluble and water- impermeable shell, and microorganisms contained in a non-aqueous composition in a core of the microcapsules; and - a second compartment comprising an aqueous composition having a pH of less than 7.0 and comprising one or more organic acids; wherein the second compartment does not comprise additional preservatives. Examiner interprets the first and second component in light of the species elections as comprising a) Lactobacillus rhamnosus microorganism, b) alginate shell, c) capric/caprylic triglycerides non-aqueous component, d) anisic acid organic acid, and e) composition is in cream form. 
Al-Furaih teaches microencapsulated probiotic bacteria cores which are protected from degradation comprising a matrix shell of gelled alginate, see abstract and paragraphs [0008], [0021], [0026] and entire document. The microencapsulated bacteria can comprise Lactobacillus rhamnosus, see paragraph [0027]. The bacteria can be viable, see paragraphs [0013]-[0019] and [0040]. The capsule is impermeable and insoluble at acidic pH, see paragraph [0050] and is protected from degradation thus the capsule is impermeable to water and oxygen. The composition can be formulated as a cosmetic additive for creams (second compartment), see paragraph [0057]. Here, the microcapsule is a first component and cream is a second component for which the microcapsules are incorporated into for cosmetic use. 
Al-Furaih does not expressly teach a second component comprising an aqueous composition having a pH of less than 7 or pH less than 5.5, or pH less than 5, or pH less than 4.5, with one or more organic acids including anisic acid and free of buffering agents and additional preservatives, and wherein the non-aqueous composition of the first component (i.e. the microcapsule) comprises capric/caprylic triglycerides. 
Brahms et al. teach microcapsules which can comprise a probiotic material, see paragraph [0011].  The microcapsule core can comprise a hydrophobic core solvent including capric caprylic triglycerides, see paragraphs [0009]. The composition has applicable use in skin care, see paragraph [0037]. The microcapsule wall can be formed 
Konate et al. teach aqueous solutions of carboxylic acids and alkane diol for personal care products which carboxylic acids include anisic acid, see abstract and pages 4-5. The carboxylic acids provide antimicrobial activity, see pages 3-5. The composition can take a cream form and can have pH of 4-8, see Example 6 and page 4-5. The carboxylic acids acts to preserve cosmetic products as they are antimicrobial, see claims 1-11. The carboxylic acids functions solely as antimicrobials thus preservatives. The alkanediol of Konate is taught as a solvent with water, see pages 1-5. The formulation of Konate is free of buffering agents given to adjust the pH the organic acids are added, however buffering agents are not disclosed or required in Konate, see Examples 1-6 and entire document of Konate. The composition is free of further preservatives given it is the organic carboxylic acids that provide the preserving composition and the alcohols are used as a solvent for the carboxylic acids. 
In view of Al-Furaih, Brahms and Konate, it would have been prima facie obvious to provide the probiotic core of Al-Furaih with a lipid capric/caprylic triglyceride hydrophobic material in the core and to provide a second component such that the cream of Al-Furaih contains an aqueous solution of organic acids including anisic acid at a pH from 4-8 as suggested by Konate. 
A person of ordinary skill in the art would have been motivated to do so given such aqueous solutions of organic acid at pH of 4-8 are taught to impart biocidal preserving properties to a cosmetic product per the teachings of Konate, and furthermore Brahms teaches that microcapsules having lipid capric/caprylic triglyceride 
There would have been a reasonable expectation of success as Al-Furaih suggests the microcapsules can be incorporated with creams. Given that the cream of Konate does not teach buffering agents and is stable, the cream is interpreted as being free of buffering agents and components which could increase or reduce the time required for the inactivation of organic acids. 

Claims 1-9, 12-15 and new claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Furaih (United States patent Publication 2017/0216374) in view of Kowalski et al. (United States Patent Publication 2010/0055083) and Konate et al. WO2016/162326-Eng. document attached). 
Claim 1 recites a 2-compartment system consisting of: - a first compartment comprising microcapsules comprising a water-insoluble and water- impermeable shell, and microorganisms contained in a non-aqueous composition in a core of the microcapsules; and - a second compartment comprising an aqueous composition having a pH of less than 7.0 and comprising one or more organic acids; wherein the second compartment does not comprise additional preservatives. Examiner interprets the first and second component in light of the species elections as comprising a) Lactobacillus rhamnosus microorganism, b) alginate shell, c) capric/caprylic triglycerides non-aqueous component, d) anisic acid organic acid, and e) composition is in cream form. 
Lactobacillus rhamnosus, see paragraph [0027]. The capsule is impermeable and insoluble at acidic pH, see paragraph [0050] and is protected from degradation thus the capsule is impermeable to water and oxygen. The composition can be formulated as a cosmetic additive for creams, see paragraph [0057]. Here, the microcapsule is a first component and cream is a second component for which the microcapsules are incorporated into for cosmetic use. 
Al-Furaih does not expressly teach a second component comprising an aqueous composition having a pH of less than 7, or pH less than 5.5, or pH less than 5, or pH less than 4.5, with one or more organic acids including anisic acid and wherein the non-aqueous composition of the first component (i.e. the microcapsule) comprises capric/caprylic triglycerides. 
Kowalski et al. teach a suspension media for encapsulate materials comprising a heat and moisture sensitive substance including microorganism and a non-aqueous material to which the substance is suspended, see paragraphs [0027]-[0030] and [0094]. Such capsules find use in a variety of fields including cosmetics, see paragraph [0009]. Sensitive materials such as probiotics or bacteria are likely to be damaged after exposure to moisture, see paragraph [0030]. The non-aqueous carries include vegetable oils, paraffin wax, oils, polyethylene glycol, or medium chain triglycerides, see paragraphs [0033]-[0040] and [0094]. 


In view of Al-Furaih Kowalski and Konate, it would have been prima facie obvious to provide the probiotic core of Al-Furaih with a lipid hydrophobic material in the core including polyethylene glycol and to provide a second component such as a cream that contains an aqueous solution of organic acids including anisic acid at a pH from 4-8 as suggested by Konate. 
A person of ordinary skill in the art would have been motivated to do so given such aqueous solutions of organic acid at pH of 4-8 are taught to impart biocidal preserving properties to a cosmetic product, and furthermore Kowalski teaches that capsules having lipid cores can be used with probiotic sensitive substances for cosmetic delivery as cores having a non-aqueous filler material are stable for a long period of time, see abstract paragraph [101], [0114], [0117] and entire document of Kowalski. 


Response to Remarks 
	Applicants note that an amendment to claim 1 recites that the second compartment does not comprise any additional preservatives. 
	Examiner respectfully submits that the carboxylic acids of Konate function specifically as the preservative in providing antimicrobial activity. The alkanediols of Konate are taught as solvents mixed with water as a solvent for the carboxylic acids, and thus is not added in the formulation as a preservative. Applicants do not exclude alkanediol or alcohol solvents from the formulation as claimed, and Konate teaches their use as a solvent. 
Applicants argue that Al-Furaih does not teach a two compartment system and provides no further teaching or guidance as to formulating a cosmetic. 
Examiner respectfully disagrees. It is noted that the capsule composition of Al-Furaih can be formulated as an additive with a cream and thus microcapsule is the first compartment and formulating with cream is the second compartment. 
Paragraph [0057] teaches: 
In other embodiments, the microencapsulated probiotic bacterial may be formulated as a cosmetic composition or an additive thereof. Examples of cosmetic compositions in which the microencapsulated probiotic bacteria can be included are topical compositions such as soaps (both liquid or solid), lotions, 

Applicants further argue that Brahms does not teach two-compartment systems and there is no motivation to combine Al-Furaih with Brahms. 
In response to applicant's argument it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Al-Furaih teaches two component systems in which the microcapsule is the first component and the cream is the second component for which the microcapsules are incorporated. Brahms’s teaches microcapsule cores made of capric caprylic triglycerides are useful for probiotic materials in the alternative or together with aqueous components and thus establishes that the probiotic cores can be provided with non-aqueous compositions. Brahms teaches encapsulating probiotics can be accomplished via hydrophobic and/or hydrophilic solvents to accomplish encapsulation. Brahms renders it obvious to provide probiotic microorganisms in aqueous or non-aqueous solvents but does not require aqueous solvents. Furaih does not clearly set forth what medium is being used for the core, however as established in Brahms, the core for encapsulating microorganisms 
Applicants argue that the absence of additional preservatives provides synergy with the two compartments that is not taught or suggested in the cited references. As indicated in the specification harmful compounds drastically reduce the viability of the probiotic bacteria and disable and beneficial application of these microorganisms. Organic acids allow the probiotic bacteria to perform their beneficial effect and reduces viability of microorganisms. 
Examiner respectfully submits that Al-Furaih teaches that microencapsulated probiotic bacteria are protected from degradation by aqueous solutions for prolonged storage thus it is suggested too that microorganism can be protected in Al-Furaih by encapsulation. Examiner notes that the examples of the specification demonstrate sorbic acid as being better than conventional preservatives when used as a cream with probiotic microorganisms, however per MPEP 716.02 alleged unexpected results must commensurate in scope with the claimed invention. Here, claim 1 does not require that the second component contain sorbic acid, that the formulation contains probiotics, or that the base must be a cream. 
Applicants argue that Konate’s use of 1,2-pentanediol or 1,2- hexanediol would instantly kill all microorganisms including probiotic microorganisms. 
Examiner respectfully disagrees and notes that the second component of the cited prior art and of the instant claims does not necessarily have to come into contact directly with probiotics because the probiotics are microencapsulated and protected in capsules. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Here, it is noted that the instant claims do not exclude alkanediols or additional components as part of the second component or that the second component contacts probiotics. Examiner further notes that claim 1 does not require the presence of probiotics (i.e. live microorganisms) and thus the microorganisms does not necessarily need to be alive in the microcapsules. Konate further teaches that the alkanediol can be present in as little as 0.5% by weight for cosmetic preparations. Applicants have noted in the specification that the problem ingredients appear to be phenoxyethanol, bronidox, isothiazolines and sodium laureth sulfate, per paragraph [0128]. Claim 1 does not exclude the presence of alkanediol alcohols and even exemplifies that cream A with the cetostearylalcohol appears to be stable with no significant decrease in survival (per paragraphs [0122]-[0128] of the instant specification). 
Applicants argue that the microorganisms are protected from harmful components as soon as they are exposed to the second compartment. The organic acids at low pH would have a harmful effect on probiotics and is a significant aspect to provide them in a manner that will allow the pH to diverge to a level in which probiotics are not harmed. By using an aqueous composition having a pH of less than 7 with organic acids without additional buffering agents, the pH is allowed to rise to a level in which probiotics are not harmed. The organic acid have a slow working mechanism on microorganism and allow the probiotic to perform an effect at the site of application. 
Examiner respectfully submits that the instant claims recite a pH level of less than 7. This pH range does not prohibit low pH levels which exhibit a harmful effect on probiotics. A pH of less than 7 includes acidic pH ranges. It is noted that the 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/           Primary Examiner, Art Unit 1619